                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION




CRAIG THOMAS,

       Plaintiff,

v.                                                                      Case No. 17-14210

FORD MOTOR COMPANY,                                                   HON. AVERN COHN

       Defendant.

_________________________________/

                     MEMORANDUM AND ORDER
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (Doc. 24)

                                      I. Introduction

       This is an employment case. Plaintiff/Counter-Defendant Craig Thomas

(Thomas) filed a complaint against Defendant/Counter-Plaintiff Ford Motor Company

(Ford) claiming retaliation in violation of the Americans with Disabilities Act, 42 U.S.C. §

12101, et seq. (ADA). According to the complaint, Thomas says that Ford retaliated

against him after he reported to human resources that his manager had instructed him

to “write up” his co-worker, Randano Johnson (Johnson), who was on work restrictions.

In other words, Thomas says he was asserting rights on behalf of Johnson who was

allegedly protected by the ADA and Ford retaliated against him for doing so. Thomas

says the retaliation against him took the form of (1) being written up several times for

performance issues, known as “coaching or counseling” sessions and (2) termination.1

       1
       As will be explained, the complaint does not contain a claim for retaliatory
termination in violation of the ADA and Thomas did not amend the complaint to assert
       Before the Court is Ford’s motion for summary judgment. For the reasons that

follow, the motion will be granted. After a careful review of the meticulous record, there

are no facts over which there is a genuine issue regarding whether Thomas was

retaliated against in his employment in violation of the ADA.

                                     II. Background

       The material facts as gleaned from the record2 and the parties’ papers follow.

                                A. Thomas’ Employment

       Thomas began working for Ford in 1999 as a Salary Grade 06 production

supervisor in the body shop at Ford’s Chicago Assembly Plant. He later transferred to

Ford’s Wixom Assembly body shop, where he worked for two years before being

transferred to Ford’s Chicago Stamping Plant.

       In 2005, Thomas transferred to the facility currently known as Ford’s Flat Rock

Assembly Plant (FRAP) and worked in material handling. In December 2012, Thomas

transferred to FRAP’s final line. Thomas did not enjoy working on the final line. He

approached James Glass (Glass), his manager, stating that he was interested in

transferring to Ford’s Woodhaven Stamping Plant. Glass talked to a contact at

Woodhaven on Thomas’ behalf. Thomas was offered a position at Woodhaven there

after a series of interviews. Thomas, however, did not accept the position. Thomas

was aware that Woodhaven was not happy he did not report to work since Woodhaven



such a claim.
       2
         The record contains several exhibits, including Thomas’s deposition,
declarations from several Ford employees, and relevant portions of Thomas’ personnel
file related to his performance.

                                            2
believed he had accepted the offer. In any event, Thomas remained at FRAP.

       In August 2013, Thomas transferred to FRAP’s stamping department. Over two

years later, in December 2015, Thomas was again transferred to the final line. He

again reported to Glass and to Chris Hale (Hale).

       Shortly after his transfer to the final line, Thomas received a series of

documented performance issues, reflected on forms entitled “Notice of Performance

Coaching/Counseling” from his managers, including Glass, Hale, and James Watson

(Watson). The record contains documented issues on the following dates:

December 19, 2015, May 4, 2015, June 7, 2016, July 18, 2016, September 21, 2016,

September 23, 2016, September 27, 2016, and September 29, 2016. In broad terms,

Thomas received coaching and counseling for conduct such as improperly reporting

time for other workers, not meeting objectives, not completing assignments, not being

available on the floor when required, failing to upload the “night letter,” and being late to

meetings.

       About a month after the above documented performance issues, a personnel

supervisor at FRAP, David Scruggs (Scruggs), who had been informed of Thomas’s

issues, contacted Mario Spadafora (Spadafora), a human resources representative at

Ford to discuss placing Thomas on a Performance Enhancement Plan (PEP). Scruggs

explained that Thomas had performance issues and that his supervisors had been

given him several coaching and counseling sessions which had not improved his

performance. Spadafora assisted Scruggs and Watson in finalizing a PEP for Thomas.

On October 26, 2016, Thomas as was placed on a PEP which was set to end on

December 7, 2016. The PEP set forth several objectives for Thomas to meet based on

                                              3
his prior performance issues and included weekly meetings with Watson. As the end

date approached, Watson did not believe Thomas had improved.

        About a month into the PEP, in November of 2016, human resources received a

“hotline” call from Thomas. The hotline is used by Ford employees to report

employment related complaints. According to Spadafora’s declaration, Thomas

complained that he felt he had been unfairly coached/counseled by his prior manager

(Glass) in July 2016 for refusing Glass’s request to write up an hourly worker,

presumably Johnson, for a “nit picky” reason. Thomas said he believed his refusal led

to Glass writing him up for performance issues. There is no indication in the record that

mentioned Johnson or the ADA during the call. Spadafora took no action regarding the

call, believing that in light of Thomas’ documented performance issues since December

2015, the best course of action was to continue with the PEP.

        Moreover, Spadafora states that he received reports that Thomas’ behavior was

escalating to “open hostility toward Scruggs and Watson in response to their continued

efforts to coach him on where he needed to improve.” Spadafora also learned that

Thomas was “resorting to physically intimidating conduct” toward Watson what had

been “witnessed by others and that appeared to be escalating further.”

        In early December, Scruggs asked Spadafora for guidance about initiating

Thomas’ discharge under Ford’s Career Transition Program (CTP) because he had not

improved under the PEP. Under the CTP, Thomas was going to be offered a severance

payment of $42,876.50 in exchange for Thomas executing a release of claims against

Ford.

        By January 12, 2017, Spadafora had approved of offering Thomas the CTP. Per

                                            4
Ford’s policies, Joseph Closurdo, FRAP’s final area manager and Watson’s supervisor,

and Jeff Carrier, FRAP’s plant manager, also gave their approval for the CTP. On

January 13, 2017, Ford’s human resources manager for Ford North America

manufacturing operations, James Brown, gave his approval as did Spadafora’s

managers, Sue Mosley and Julie Lavender. Spadafora then instructed Scruggs and

Watson to present Thomas with the CTP when he reported to work on January 13,

2017.

        Thomas, however, did not show up for work on January 13. On January 12,

unbeknownst to Spadafora, Scruggs, or Watson, Thomas had apparently obtained a

medical leave for stress from January 12 until April 11, 2017. Spadafora advised

Scruggs to notify Thomas of his discharge and offer him the CTP upon his return from

medical leave.

        In April, when Thomas was released from leave and returned to work, he was

terminated and offered the CTP. Thomas did not accept the CTP and was therefore

terminated without being entitled to a severance.

                 B. Thomas’ EEOC Charges and Events After Termination

        On February 16, 2017, while Thomas was on medical leave, he filed a charge

with the EEOC, claiming ADA retaliation. The charge reads in pertinent part:

               In July 2016, I went to Human Resources and reported mistreatment of a
        co-worker with a disability. Since then I have been subjected to retaliation. I
        have received a number of coaching and disciplinary actions. In have also been
        subjected to different terms and conditions of employment. I have not received
        overtime or shirt premiums. I feel that this was done in retaliation for reporting
        my Supervisor.

              I believe I have been retaliated against by being disciplined, and by being
        subjected to different terms and conditions of employment for having engaged in

                                             5
       protected activity in violation of the Americans with Disabilities Act...

       In September 2017, five months after his termination, Thomas filed a second

charge with the EEOC, claiming his termination was in retaliation for filing the first

charge.

       At some point after his termination, Ford mistakenly sent Thomas a check for

$42,876.50 as a severance payment. Despite letters from Ford to either return the

severance or keep it and execute a release of claims, Thomas did neither. Rather, he

kept the severance and did not execute a release of claims.

                                   C. Procedural History

       On December 28, 2017, Thomas filed his complaint. Ford filed a counterclaim

based on Thomas’ refusal to return the severance. Thomas did not answer or

otherwise defend the counterclaim. The Clerk eventually entered a default and default

judgment in the sum certain of $42,876.50. The case was then reassigned to the

undersigned following the retirement of the original district judge. While Thomas’

counsel indicated they would be filing a motion to amend the complaint to add a claim of

retaliatory termination, no such motion was ever filed. Thomas did file a motion to set

aside the default judgment which the Court denied because, among other things,

Thomas had not shown he had a meritorious defense to keeping the severance.

                                  III. Summary Judgment

       “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A moving party may meet that burden “by

‘showing’ – that is, pointing out to the district court -- that there is an absence of

                                               6
evidence to support the nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S.

317, 325 (1986). Rule 56 expressly provides that:

       A party asserting that a fact cannot be or is genuinely disputed must
       support the assertion by:

       (A) citing to particular parts of materials in the record, including
       depositions, documents, electronically stored information, affidavits or
       declarations, stipulations (including those made for purposes of the motion
       only), admissions, interrogatory answers, or other materials; or

       (B) showing that the materials cited do not establish the absence or
       presence of a genuine dispute, or that an adverse party cannot produce
       admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1). The rule also provides the consequences of failing to properly

support or address a fact:

       If a party fails to properly support an assertion of fact or fails to properly
       address another party’s assertion of fact as required by Rule 56(c), the
       court may:

       (1) give an opportunity to properly support or address the fact;

       (2) consider the fact undisputed for purposes of the motion;

       (3) grant summary judgment if the motion and supporting materials –
       including the facts considered undisputed – show that the movant is
       entitled to it; or

       (4) issue any other appropriate order.

Fed. R. Civ. P. 56(e). “The court need consider only the cited materials, but it may

consider other materials in the record.” Fed. R. Civ. P. 56(c)(3).

       When the moving party has met its burden under Rule 56, “its opponent must do

more than simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Ultimately

a district court must determine whether the record as a whole presents a genuine issue

                                               7
of material fact, id. at 587, drawing “all justifiable inferences in the light most favorable

to the non-moving party,” Hager v. Pike County Bd. Of Educ., 286 F.3d 366, 370 (6th

Cir. 2002).
                                       IV. Discussion

                          A. Retaliation in the Form of Termination

       As an initial matter, Ford is correct that Thomas cannot make out a triable claim

that he was terminated in retaliation for filing his first charge claiming ADA retaliation.

First, at the time the complaint was filed, the EEOC had not issued a right to sue letter

based on his second charge and Thomas never amended the complaint to allege a

claim of retaliatory termination. Second, the record is clear that the decision to

terminate Thomas and offer him a CTP was made in January 2016. His first EEOC

charge was made months later, in September 2016. Thus, Ford could not have

terminated him in violation of the ADA when the decision to terminate him preceded his

first charge.

                B. Retaliation in the Form of Increased Performance Write Ups

       Thus, the only question is whether Thomas has presented sufficient evidence to

show that he was retaliated against in violation of the ADA for complaining that he was

told to “write up” his co-worker and that the retaliation was in the form of receiving

documented performance write ups, i.e. coaching/counseling sessions, because of his

complaint about his co-worker’s treatment.

                                    1. Legal Framework

       The ADA’s retaliation provision makes it unlawful for an employer to “discriminate

                                               8
against any individual because such individual has opposed any act or practice made

unlawful by this chapter or because such individual made a charge, testified, assisted,

or participated in any manner in an investigation, proceeding, or hearing under this

chapter.” 42 U.S.C. § 12203(a). A prima facie case of retaliation requires evidence that:

(1) the plaintiff engaged in legally protected activity under the ADA; (2) the defendant

knew of the plaintiff’s exercise of that right; (3) the defendant took an employment action

against the plaintiff; and (4) the protected activity and the employment action are

causally connected. Rorrer v. City of Stow, 743 F.3d 1025, 1046 (6th Cir. 2014).

Plaintiff must show “but for” causation. Lewis v. Humboldt Acquisition Corp., 681 F.3d

312, 321 (6th Cir. 2012) (en banc).

       “If the plaintiff establishes a prima facie case of retaliation, the burden shifts to

the defendant to establish a legitimate, nondiscriminatory reason for the adverse

employment action.” Penny v. United Parcel Serv., 128 F.3d 408, 417 (6th Cir. 1997).

The plaintiff bears the burden of proving that the defendant’s “proffered reason for the

action was merely a pretext for discrimination.” Id. (citation omitted).

                                       2. Application

       Ford says that Thomas cannot make out a prima facie case because he has not

shown that he engaged in protected activity or that there is a causal connection

between any protected activity an adverse employment action.

       Regarding protected activity, Thomas’ retaliation claim is not concerning his own

disability but rather because he opposed an act against his co-worker, Johnson.




                                              9
Apparently, Johnson had a back problem and was working with restrictions.3

       Thomas says that in July 2016 his supervisor, Glass, instructed him [Thomas] to

write up Johnson for a “defect” in Johnson’s area and Thomas complained about Glass’

instruction to human resources. There are several reasons why Thomas’ allegation

does not support a prima facie case of ADA retaliation.

       First, Ford’s records show that Glass, not Thomas, wrote Johnson up on July 13,

2016 for a defect. Second, Thomas testified at deposition that he was “not certain” as

to how he alerted human resources about Glass’ instructions. He testified he may have

sent an email or communicated to human resources orally. The record, however,

contains no such email from Thomas. Moreover, while Thomas testified he was aware

that discrimination complaints must be in writing, the record does not contain any

evidence of a written complaint. The only evidence of a complaint is from Spadafora’s

declaration in which he recounts a phone call Thomas made to the hotline.

       The record contains declarations from the human resources managers eligible

for handling discrimination complaints. Both state that they did not receive a complaint

by Thomas, regarding Johnson or any other matter. The absence of a record of a

complaint is fatal to his claim. “A basic requirement of establishing a prima facie case of


       3
         A search of Court records show that Johnson sued Ford claiming discrimination
under the ADA and Michigan’s Persons With Disabilities Civil Rights Act. See Johnson
v. Ford, 17-11412. According to the record in Johnson’s case, he claimed that from July
2015 through March 2016, Ford failed to accommodate his work restrictions by
returning him to his position as a process coach. Johnson did not assert a claim related
to the time period after April 2016 because he was reemployed in his prior position with
his work restrictions. The district judge granted Ford’s motion for summary judgment.
See Doc. 45 in case no. 17-11412. Johnson has appealed. See Doc. 47 in case no.
17-11412.

                                            10
retaliation is that the employer must be aware of the employee’s statutorily protected

expression before adverse action is taken against the employee.” Hammer v. Unity

Comm. Hosps. of Indiana, 92 F. Supp. 2d 803, 806-70 (S.D. Ind. 2000). See also

Marotta v. Ford Motor Co., 119 F. Supp. 3d 676, 696 (plaintiff failed to establish a prima

facie case for gender retaliation where human resources had not record of such a

complaint).

      Moreover, even assuming Thomas did complain to human resources, he was not

clear at deposition as to exactly what he said. Thomas said he told someone in human

resources that Glass had a “personal issue” with Johnson returning from leave with a

work restriction. Thomas further testified at deposition that Glass said “we’re not going

to allow [Johnson] to come back because he has a eight-hour restriction.” Thomas

conceded he did not know whether Johnson had an ADA qualifying disability or that

Ford was aware of or regarded Johnson as disabled. Moreover, as of July 2016,

Johnson had been at work for three months and working within his restriction. See n. 3

supra. Thomas’ statement does not suggest that he reasonably believed he was

opposing unlawful discrimination against Johnson as of July 2016, when Johnson was

admittedly back at work. See Johnson v. University of Cincinnati, 215 F.3d 561, 579-

80(6th Cir. 2000)(opposition to discrimination “must be based on ‘a reasonable and

good faith belief that the opposed practices were unlawful.’” In short, no reasonable

juror could find based on the record that Thomas engaged in any protected activity

relative to Johnson.

      Even assuming Thomas engaged in protected activity, Ford is correct that


                                            11
Thomas cannot show causation. Thomas says that his “coaching and counseling” write

ups began after he complained about Glass’ treatment of Johnson in July of 2016.

Putting aside that Ford does not consider “coaching and counseling” to be adverse

employment actions, the record of Thomas’ discipline shows that he was given

“coaching and counseling” starting at his arrival at the final line in December of 2015.

Glass and other supervisors counseled and coached Thomas at a relatively steady

pace from December 2015 to October 2016 when management believed Thomas

needed to be placed on a PEP. Thus, Thomas’ complaint about Johnson could not

reasonably be said to have caused the coaching and counseling sessions, many of

which predated any complaint Thomas made. No reasonable juror could conclude

otherwise.

                                      V. Conclusion

       For the reasons stated above, Thomas has failed to make out a triable claim for

ADA retaliation. Ford’s motion for summary judgment is GRANTED. This case is

DISMISSED.

       SO ORDERED.




                                          S/Avern Cohn
                                          AVERN COHN
                                          UNITED STATES DISTRICT JUDGE


Dated: 3/5/2019
       Detroit, Michigan


                                            12
